In a proceeding pursuant to article 10 of the Family Court Act to declare appellant a neglected child, the appeal is from an order of the Family Court, Queens County, dated March 23, 1976, which, after a hearing, dismissed the petition. Order reversed, on the law, without costs or disbursements, and proceeding remanded to the Family Court for a new fact-finding hearing. The Family Court’s curtailment of examination and cross-examination of witnesses constituted a denial of due process and a violation of section 1011 of the Family Court Act. The Family Court was incorrect in its statement of its function as the trier of the facts. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.